          Case 1:21-cr-00175-TJK Document 15 Filed 02/26/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                                                   )
                        v.                         ) Case No. 1:21-mj-195
                                                   )
 ETHAN NORDEAN,                                    ) Chief Judge Beryl A. Howell
                                                   )
        Defendant.                                 )
                                                   )

       MOTION FOR RELEASE FROM CUSTODY PURSUANT TO 18 U.S.C. § 3060

       Defendant Nordean, through his undersigned counsel, files this motion for release from

custody pursuant to 18 U.S.C. § 3060(d).

       Defendant Nordean was arrested pursuant to a criminal complaint on February 3, 2021.

An initial appearance was held the same day before Chief Magistrate Judge Brian Tsuchida in

the Western District of Washington. U.S. v. Nordean, 21-mj-67 (W.D. Wash., Feb. 3, 2021).

Pursuant to 18 U.S.C. § 3060(a) and Federal Rule of Criminal Procedure 5.1, a preliminary

examination for probable cause must be held within 14 days “following the date of the initial

appearance of the arrested person before such officer if the arrested person is held in custody

without any provision for release.” § 3060(b)(1). If a preliminary hearing is not held, the

arrested person “shall be discharged from custody or from the requirement of bail or any other

condition of release. . .” § 3060(d) (emphasis added).

       Mr. Nordean has not received a preliminary examination and over 14 days have followed

his initial appearance. Accordingly, he must be discharged from custody.

Dated: February 26, 2021                      Respectfully submitted.
                                              DAVID B. SMITH, PLLC

                                              /s/ David B. Smith

                                                                                                  1
          Case 1:21-cr-00175-TJK Document 15 Filed 02/26/21 Page 2 of 2




                                            David B. Smith (D.C. Bar No. 403068)
                                            108 N. Alfred St.
                                            Alexandria, VA 22314
                                            Phone:(703)548-8911
                                            Fax:(703)548-8935
                                            dbs@davidbsmithpllc.com

                                            Nicholas D. Smith (Va. Bar No. 79745)
                                            7 East 20th Street
                                            New York, NY 10003
                                            Phone: (917) 902-3869
                                            nds@davidbsmithpllc.com


                                     Certificate of Service

       I hereby certify that on the 26th day of February, 2021, I filed the foregoing motion with

the Clerk of Court using the CM/ECF system and the Case Administrator Brittany Bryant, which

will send a notification of such filing (NEF) to the following CM/ECF user(s):

              Jim Nelson
              Assistant United States Attorney
              555 4th Street, N.W., Room 4408
              Washington, D.C. 20530
              (202) 252-6986

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                    /s/ David B. Smith
                                                    David B. Smith, D.C. Bar No. 403068
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street, 1st FL
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911 / Fax (703) 548-8935
                                                    dbs@davidbsmithpllc.com
                                                    Counsel to Ethan Nordean




                                                                                               2
